Case 19-14500-elf       Doc 43    Filed 01/04/21 Entered 01/04/21 16:23:23            Desc Main
                                  Document      Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Kevin Corcoran and Beverly L. Corcoran,
                       Debtors,                             Chapter 13
 Select Portfolio Servicing, Inc. as servicing agent for
 Wells Fargo Bank Minnesota, N.A. as Trustee,               Case No.: 19-14500-elf
 formerly known as Norwest Bank Minnesota, NA as
 Trustee for Certificate Holders of SACO I Inc., Series
 1999-3,
                       Movant,
 vs.
 Kevin Corcoran and Beverly L. Corcoran,
                       Debtors / Respondents,
 and
 WILLIAM C. MILLER, Esq.,
                       Trustee / Respondent.


                MOTION FOR RELIEF FROM THE AUTOMATIC STAY


       NOW COMES, Select Portfolio Servicing, Inc. as servicing agent for Wells Fargo Bank

Minnesota, N.A. as Trustee, formerly known as Norwest Bank Minnesota, NA as Trustee for

Certificate Holders of SACO I Inc., Series 1999-3 (“Movant”), by and through its counsel, Andrew

M. Lubin, Esquire, of Milstead & Associates, LLC, and hereby requests an order terminating the

automatic stay provisions of section 11 U.S.C. § 362 to enable Movant to take any and all action

necessary to enforce its rights as determined by the Note (defined below) and Mortgage (defined

below), state and/or other applicable law with regard to real property known as and located at 6428

Bingham Street Southeast, Philadelphia, PA 19111, and in support thereof avers as follows:

THE PARTIES

       1.      Movant, Select Portfolio Servicing, Inc. as servicing agent for Wells Fargo Bank

Minnesota, N.A. as Trustee, formerly known as Norwest Bank Minnesota, NA as Trustee for

Certificate Holders of SACO I Inc., Series 1999-3 is a secured creditor of the Debtors.
Case 19-14500-elf       Doc 43     Filed 01/04/21 Entered 01/04/21 16:23:23           Desc Main
                                   Document      Page 2 of 4



        2.      Debtors are the owners of real property known as and located at 6428 Bingham

Street Southeast, Philadelphia, PA 19111 (the “Property”).

JURISDICTION AND VENUE

        3.      On or about July 17, 2019, the Debtors filed a petition under Chapter 13 of the

Bankruptcy Code.

        4.      This Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §§

157 and 1334.

        5.      Venue of this case and this motion is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

FACTUAL BACKGROUND

        6.      Debtors are the owners of the Property.

        7.      The Debtor, Kevin M Corcoran, has executed and delivered or is otherwise

obligated with respect to that certain promissory note in the original principal amount of

$54,871.00 (the “Note”). Movant is an entity entitled to enforce the Note. Copy of Note is attached

hereto as Exhibit B.

        8.      Pursuant to that certain mortgage executed by Debtor, Kevin M. Corcoran, dated

December 27, 1995 and recorded in the office of the county clerk of Philadelphia, Pennsylvania

(the “Mortgage”), all obligations (collectively the “Obligations”) of the Debtors under and with

respect to the Note and the Mortgage are secured by the Property. Copy of the Mortgage is attached

hereto as Exhibit C. Copy of the Loan Modification is attached hereto as Exhibit D. Copies of the

Assignments of Mortgage are attached hereto as Exhibit E.
Case 19-14500-elf        Doc 43      Filed 01/04/21 Entered 01/04/21 16:23:23             Desc Main
                                     Document      Page 3 of 4



       9.       The entity which has the right to foreclose is: Wells Fargo Bank Minnesota, N.A.

as Trustee, formerly known as Norwest Bank Minnesota, NA as Trustee for Certificate Holders of

SACO I Inc., Series 1999-3 by virtue of being the holder and owner of the note.

       10.      Debtors have failed to make monthly payments due under the Mortgage since the

filing of the petition for the months of November 1, 2020 to December 1, 2020. As of December

14, 2020, the amount of the post-petition delinquency is as follows:

 2 Payments @ $631.24 (11/1/2020-12/1/2020)                                               $ 1,262.48
 Less Suspense Balance                                                                   ($ 609.84)
 Total Post-Petition Arrears                                                              $ 652.64


Copy of the post-petition payment history is attached hereto as Exhibit A.

       11.      As of December 14, 2020, the unpaid principal balance is $43,831.20.

BASIS FOR RELIEF REQUESTED

       12.      Movant requests an order terminating the automatic stay provisions of 11 U.S.C. §

362 to enable Movant to take any and all action(s) necessary to enforce its rights as determined by

the Note and the Mortgage, State and/or other applicable law with regard to the Property.

       13.      Section 362(d) permits relief from the automatic stay upon two bases. Section 362

provides that relief may be granted:

             (1) for cause including the lack of adequate protection of an interest in property of such
                 party in interest; or

             (2) with respect to a stay of an act against property, if
                         (A) the debtor does not have equity in such property and
                         (B) such property is not necessary to an effective reorganization or plan.

       14.      Section 362(d) is written in the disjunctive rather than the conjunctive so that either

basis alone is a sufficient basis for relief. See, Nazareth National Bank v. Trina-Dee, Inc. 731 F.2d

170, 170 (3rd Cir. 1984) (explaining that “either ground along is sufficient to justify relief from the
Case 19-14500-elf      Doc 43     Filed 01/04/21 Entered 01/04/21 16:23:23            Desc Main
                                  Document      Page 4 of 4



stay”). Movant is not adequately protected because the Debtors have failed to make post-petition

mortgage payments and because there is inconsequential or no equity in the Property. Movant has

cause to have the automatic stay modified so as to permit Movant to take any and all action(s)

necessary to enforce its rights as determined by State and/or other applicable law with regard to

the Property.

   WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

   automatic stay and granting the following:

       1.   Relief from the automatic stay for all purposes allowed by the Note, the Mortgage,

            and applicable law with respect to Movant, its successors or assigns, and the Property;

       2.   That the Order be binding and effective despite any conversion of this bankruptcy case

            to a case under any other chapter of Title 11 of the United States Code; and

       3.   For such other relief as the Court deems proper.

                                                   Respectfully submitted,
                                                   MILSTEAD & ASSOCIATES, LLC

 DATED: January 4, 2021
                                                     /s/Andrew M. Lubin
                                                   Andrew M. Lubin, Esquire
                                                   Attorney ID No. 54297
                                                   alubin@milsteadlaw.com
                                                   1 East Stow Road
                                                   Marlton, NJ 08053
                                                   Attorneys for Movant
